Luke, J.
Garnto was convicted of violating the “labor-contract law.” He assigns error upon the overruling of his motion for a new trial. Upon the authority of Johnson v. State, 18 Ga. App. 701-2 (90 S. E. 355), and King v. State, 3G Ga. App. 272 (136 S. E. 466), the evidence adduced upon the trial of this ease was insufficient to support the verdict of guilty. The court erred in overruling the motion for a new trial.

Judgment reversed.


Broyles, O. J., and Bloodworth, J., concur.

J. A. Merritt, for plaintiff in error.
Fred Kea, solicitor-general, contra.